Title: From George Washington to Anthony Whitting, 2 June 1793
From: Washington, George
To: Whitting, Anthony



Mr Whiting,
Philadelphia June 2d 1793.

Your letter of the 29th Ulto is received.
It gives me pain to find by it, that the Rains which you have had has gullied the fields more than they were. I wish, as I did on former information of this kind, that, if it be practicable, these breaches could be repaired, always, as soon as they happen. Unless this is done, in time, they grow worse & worse, until the fields are disfigured, and in a manner ruined by them.
If you have had as much rain with you, as has been here the week past, your apprehensions on acct of the Wheat will have undergone no diminution: for I think the Sun has not been seen here since Monday last—raining more or less the whole time, with the wind invariably at East. Is there any danger of the grain lodging? that is the case here. I am affraid Rust will get among it also.
Does your Corn stand well, and grow fast? and have you been able with so much wet to keep it clean?
It is the duty of the Miller, the moment he has closed his annual Manufacture, to render me an exact Acct thereof; & this, let him

know I expect he will do without delay, & with exactitude, with his signature annexed to it. Charging the Mill with every bushel of Wheat that has been received into it, & from whence; and at the Alexandria price for large Crops: & crediting it with all the Superfine & fine flour that has been made; the first at 34/. & the other at 32/. pr barl—with all the Midlings, Shipstuff, Shorts & Bran, at what they have actually sold—or would sell for. Such an Acct as this, is the only true criterian by which to decide whether I have gained or lost by Manufacturing my Crop. The trial of 100 bushels was only for an experiment, to enable me to judge before hand, whether it would have been best to have sold, or manufactured my Wheat. Nor is cleaning of it in the manner you speak of, a way to make the experiment a fair one. A hundd bushels of such Wheat as would have been indisputably merchantable in Alexandria, without extra: cleaning to bring it to 60 lbs. pr bushl or any other given weight, ought to have been the exact quality for this experiment; because every oz. of this, whether shrivelled or light, dust or what not, would have gone into the measure, & so much pr Bushl or pr lb. would have been allowed for it at that place; whereas if you extract all this & make up the quantity afterwards 100 bushls, the profit by Manufacturing will unquestionably appear greater than it is in reallity: because what is blown away by the different operations for cleaning in the Mill is a deduction from the Wheat if Sold in grain, and no addition to it when manufactured. I mention this to guard you against deception in the experiment you were about to make with the 100 bushls (cleaned in the manner you speak of) which you had prepar’d for grinding. Repeating again, that to ascertain this point now, or at any time hereafter, the Wheat with which the experiment is made, should receive no other cleaning than such as to give it a good character with the Mercht; if sold in grain; because all that is blown out of it at the Mill is lost; unless the Millers Poultry, or my Hogs derive a benefit from it.
In my last I informed you of my intention of sending the spike nails from hence. These, with a Tonn of Iron, Medicines, & several other things will go by the first Vessel that will sail after I receive your answer to the queries therein contained.
When Reuben finishes the work he is now engaged in, have his trowel taken from him & put into the Store—The same might be done with Mucluss at least if not Davis or I shall have new ones

to buy whenever they engage in fresh work; for these things, if not lost or stolen, are frequently sold for their own emolument. How does the brick work of the New Barn advance? Is the whole wall raised equally? and in that case, how many course of Brick is it up?
Perhaps it might have been better if the Shells were good, & at the landing, to have taken them; unless you were under engagements to the first man—because, if they are removed out of the tides way, & the washings of the Road, they will receive no injury from time; & the plague we have had hitherto to get any, & the expense of Stone lime which I have been driven to the necessity of buying at an enormous price, would make one wish to avoid the like difficulties again. Colo. Washington wrote to me a few days ago, informing me that the man he had engaged to supply me, had delivered one load of lime & two of Shells, about, as he supposed, 500 bushls each load; & wished to know how many more I should want; adding, that Branson (I think that is the mans name) complains that 25/ for live Shells as good as his, was not enough: wanting 27/6 for what he might thereafter deliver. I answered, if the shells were really live ones & good, I should not stand for the difference; & thought one load more might answer all my purposes; but you may take two according to the experience you have had of the consumption to the 1000 bricks—and perhaps it had better be done at all events as a store of what can neither waste nor spoil, will be no sore.
 I am not, from recollection, able to find out what Green is sawing Plank⟨s⟩ for. If my memory serves me, all the Plank for the New Barn was to have been purchased—except the 2½ Inch square pieces for the treading floor. Worthless as he is, I am sorry to hear of the accident that has happended to him—& hope, however, appearances might have been at the time, that he will not, ultimately, loose more than the finger; which you say is actually off.
Perceiving by the Reports that the Ditchers have been employed in repairing the Post & Rail fence from the Tumbling Dam to the Mill, I hope they have done it well. It is the only attonement they have it in their power to make me for the villainous manner in which it was done at first; & for which they ought to have been severely punished; but no more so than him, under whose Superintendence they worked.

Having my Book of Accts with me, I find Wm Gray stands regularly charged with the Rents; but I find also, that by the Settlement made the 5th of October last, by my deceased Nephew, in which he (Gray) is credited for all his work—for fowls &ca up to the 13th of Septr—that he was indebted to me at £13.15.11. besides some expence for Slays over & above the money he gave Osborne to buy them with. I mention this matter, because, it is more than probable he will not be the first to do it himself; but under your supposed unacquaintedness with the fact, will be applying for money as fast, & to the amount of his weaving, without ever casting an eye back—or thinking of paying off old scores with it.
I never was more surprized than to find only 1457 lbs. of wool from the Shearing of 568 Sheep (2½ pound pr Fleece only). From the beginning of the year 1784 when I returned from the Army, until Shearing time of 1788, I improved the breed of my Sheep so much by buying, & selecting the best formed, & most promising Rams & putting them to my best Ewes—by keeping them always well culled & clean—and by other attentions—that they averaged me as will appear by Mr Lears Acct (my present Secretary, and) who then lived with me, rather over than under five pounds of washed wool each. And in the year 1789, being requested by Mr Arthur Young to send him a fleece of my Wool, I desired my Nephew to see that Mr Bloxham took one from a Sheep of average appearance at Shearing time, & send it to New York where I then was, to be forwarded to that Gentleman. This was accordingly done & weighed 5¼. How astonished must I be then at the miserable change that has taken place since; and but for the caution I gave you to guard against the roguery of my Negros who, formerly, have been detected in similar practices; I should have concluded at once that between the time of taking the Wool from the Sheep & the delivery of it into your hands a very large toll indeed had been taken from each fleece; for I do not suppose (for fear of detection) that whole fleeces would be taken; the number from each Farm being known. I hope, and expect they will be got up again to their former standard, as I know it to be practicable with care and attention to do it; particularly with respect to the Rams. It is painful to receive no report unaccompanied with the death of some of these Animals; and I believe No Man is more unlucky in the deaths, or in the

Accidents to Horses than I am; for I am continually loosing them by one means or another.
Colo. Fitzgerald has been obliging enough to tell me, that if, at any time, you should need information in any matter that he can aid you, he will give it with great pleasure. As he is a well informed Man & an old acquaintance of mine, I wish you to avail yourself of his offer. With respect to my Tobacco, he is of opinion, that if it is of the quality I am taught to believe it to be—was put up dry—and looked well when last examined—that I had better remove it to the Inspection at George town at which, if it would pass, I might expect 40 prCt more than where it is—I have answered, that I would desire you to call on him the first time you go to Alexandria with such information on these several points as you may know yourself & can obtain from those who Inspected it in the first instance & have examined it since. These Facts ought to be well ascertained before any attempt be made to remove the Tobacco—for the Inspectors at George town are very strict, and no Tobacco that is not of a good quality—well handled—& put up dry will pass—I ought therefore to be pretty certain that mine will stand these tests; otherwise I should get out of the frying pan into the fire.
By the reports (if I mistake not) the Roan—or which may perhaps distinguish her more clearly—the Mad Mare, has had a Mule Colt this Spring; but I do not know whether it is by the Young Jack or the Knight of Malta, nor is it very material if the colour suits. This with the Spring Mules from the two Coach Mares, must promise three very fine ones; if a fourth of proper colour from a good, & well looking Mare either of this or the last Spring can be selected, it is my wish that every possible care be taken of them and their dams, to keep the first in the highest order. Has the lame Chariot Mare (left at home two years ago, & now I believe at River Farm) a Colt? from her one would be valuable—There is another valuable Mare wch I have drove, & I believe is at the Mansion Ho. that must furnish a good Colt if she has any[.] I request also that those whh were selected last year may meet with proper care and attention, as I am exceedingly anxious to get a set to drive, but fear I never shall, for it appears to me, as if they were converted to the Plow as soon as they arrive at the age of three, and I left to have recourse to a younger set,

and so on; which practice, if continued must cut me out for ever. I wish you well and am Your friend

Go: Washington

